UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-118185 LAZY DAYS' R.V. CENTER, INC. (Exact name of registrant as specified in its charter) Florida 59-1764794 (State of incorporation) (I.R.S. Employer Identification No.) 6130 Lazy Days Boulevard Seffner, Florida 33584-2968 (813) 246-4333 (Address of principal executive offices, including zip code) (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated Filer oNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of November 14, 2007, the registrant had 100 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM1. Financial Statements: Condensed Balance Sheets 1 Condensed Statements of Operations 2 Condensed Statements of Cash Flows 3 Notes to Condensed Financial Statements 4 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 19 ITEM4. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM3. Defaults Upon Senior Securities 21 ITEM4. Submission of Matters to a Vote of Security Holders 21 ITEM5. Other Information 21 ITEM6. Exhibits 21 SIGNATURES 22 -i- PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Condensed Balance Sheets ASSETS September 30, 2007 December 31, 2006 Current assets (Unaudited) Cash $ 6,292,792 $ 3,253,637 Receivables, net 16,982,009 15,514,990 Refundable income taxes - 377,633 Inventories 76,007,187 100,688,336 Prepaid expenses and other 3,003,524 3,001,928 Total current assets 102,285,512 122,836,524 Property and equipment, net 34,771,260 36,970,987 Loan and other costs, net 4,165,162 4,647,963 Goodwill 104,865,672 104,865,672 Intangible assets, net 73,786,473 75,222,812 Other assets 224,885 228,445 Total assets $ 320,098,964 $ 344,772,403 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Floor plan notes payable $ 37,431,073 $ 67,275,431 Current maturities of long-term debt 2,600,000 - Accounts payable and accrued expenses 12,335,389 11,903,098 Accrued interest 6,520,340 2,548,495 Reserve for chargebacks 1,241,000 1,110,000 Customer deposits 1,729,310 1,421,168 Income taxes payable 579,821 - Deferred income taxes 2,171,148 2,157,135 Total current liabilities 64,608,081 86,415,327 Long-term debt, less current maturities 138,365,062 140,796,654 Reserve for chargebacks 1,050,000 1,042,000 Deferred rent 14,086,747 14,134,249 Deferred income taxes 27,879,610 28,707,187 Other 19,189 11,494 Total liabilities 246,008,689 271,106,911 Stockholder’s equity Common stock, $.01 par value: 100 shares issued and outstanding 1 1 Paid-in capital 67,000,000 67,000,000 Retained earnings 7,090,274 6,665,491 Total stockholder’s equity 74,090,275 73,665,492 Total liabilities and stockholder’s equity $ 320,098,964 $ 344,772,403 See accompanying notes to condensed financial statements. -1- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Condensed Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2007 September30, 2006 September30, 2007 September 30, 2006 Revenues New vehicle $ 84,270,269 $ 100,456,710 $ 351,962,489 $ 347,690,303 Pre-owned vehicle 57,539,024 44,807,301 206,644,303 191,344,703 Parts, service and other 9,016,470 6,012,372 31,101,657 28,993,313 Finance and insurance 5,024,804 4,396,095 17,167,902 16,193,861 Rally Park 166,416 125,602 1,233,176 1,184,879 Other 137,254 359,854 632,076 1,349,626 Total revenues 156,154,237 156,157,934 608,741,603 586,756,685 Cost of revenues New vehicle 77,844,741 92,016,607 325,280,019 316,542,683 Pre-owned vehicle 52,106,355 39,806,706 186,561,953 170,342,799 Parts, service and other 4,519,838 2,264,925 14,772,714 11,897,342 Total cost of revenues 134,470,934 134,088,238 526,614,686 498,782,824 Gross profit 21,683,303 22,069,696 82,126,917 87,973,861 Selling, general and administrative expenses 20,105,147 21,251,305 66,067,341 67,648,336 Income before interest expense and income taxes 1,578,156 818,391 16,059,576 20,325,525 Interest expense 4,922,748 5,315,467 15,317,813 15,977,027 Income (loss) before income taxes (3,344,592 ) (4,497,076) 741,763 4,348,498 Income tax expense (benefit) (1,272,995 ) (1,741,857) 316,980 1,682,869 Net income (loss) $ (2,071,597 ) $ (2,755,219) $ 424,783 $ 2,665,629 See accompanying notes to condensed financial statements. -2- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September30, 2007 September 30, 2006 Cash flows from operating activities Net income $ 424,783 $ 2,665,629 Adjustments to reconcile net income to net cash provided by operating activities Depreciation of property and equipment 2,818,108 2,390,279 Depreciation of rental vehicle inventory 2,653 430,128 Amortization of intangible costs 1,436,339 1,850,625 Amortization and write-off of loan and other costs 670,472 1,141,032 Amortization of discount on long-term debt 168,408 171,375 Loss (gain)on sale of property and equipment (11,086) (2,519 ) Provision for doubtful accounts 60,211 – Reserve for chargebacks 139,000 157,000 Deferred income taxes (813,564 ) (643,671 ) Change in assets and liabilities Receivables (1,527,230 ) 4,459,961 Inventories 24,678,496 10,281,986 Prepaid expenses and other (1,596) 53,095 Refundable income taxes 377,633 491,266 Other assets 3,560 30,630 Accounts payable, other accrued expenses, customer deposits, and other 748,128 (2,334,385) Accrued interest 3,971,845 3,845,864 Income taxes payable 579,821 500,274 Deferred rent (47,502 ) (61,448 ) Net cash provided by operating activities 33,678,479 25,427,121 Cash flows from investing activities Proceeds from sale of property and equipment 17,954 15,982 Purchases of property and equipment (625,249 ) (2,937,429 ) Net cash used in investing activities (607,295 ) (2,921,447 ) Cash flows from financing activities Net payments under floor plan (29,844,358 ) (19,014,834 ) Loan and other costs (187,671 ) – Net cash used in financing activities (30,032,029 ) (19,014,834 ) Net change in cash 3,039,155 3,490,840 Cash at beginning of period 3,253,637 4,726,164 Cash at end of period $ 6,292,792 $ 8,217,004 Supplemental disclosure of cash flow information Cash paid during the period for interest $ 11,345,968 $ 11,770,186 Cash paid during the period for income taxes 150,000 1,335,000 See accompanying notes to condensed financial statements. -3- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 1 - BASIS OF PRESENTATION AND OPINION OF MANAGEMENT The accompanying unaudited interim condensed financial statements include the accounts of Lazy Days’ R.V. Center, Inc. (the “Company” or “Lazy Days”), a wholly owned subsidiary of LD Holdings, Inc. (“LD Holdings”), a non-operating holding company, and have been prepared in accordance with the instructions to Form 10-Q and therefore do not include all of the information and financial statement disclosures necessary for a fair presentation of financial position, results of operationsand cash flows in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, the information furnished herein includes all adjustments necessary to reflect a fair statement of the interim periods reported. All adjustments are of a normal and recurring nature. Due to the seasonal nature of our business, interim results are not necessarily indicative of results for the entire fiscal year. The December31, 2006 condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These interim financial statements and the related notes should be read in conjunction with thefinancial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2006. NOTE 2 - RECEIVABLES Receivables consist of the following: September 30, 2007 December 31, 2006 Contracts in transit and vehicle receivables $ 8,927,600 $ 9,262,233 Manufacturer receivables 6,634,447 5,371,397 Finance and other receivables 2,029,480 1,430,667 17,591,527 16,064,297 Less: Allowance for doubtful accounts 609,518 549,307 $ 16,982,009 $ 15,514,990 Contracts in transit represent receivables from financial institutions for the portion of the vehicle sales price financed by the Company’s customers through financing sources arranged by the Company. Manufacturer receivables are due from the manufacturers for incentives, holdbacks and other programs. NOTE 3 - INVENTORIES Inventories consist of the following: September 30, 2007 December 31, 2006 New recreational vehicles $ 53,104,579 $ 68,398,121 Pre-owned recreational vehicles 24,434,489 32,386,060 Parts, accessories and other 1,851,852 1,707,848 79,390,920 102,492,029 Less: LIFO reserve 3,383,733 1,810,355 76,007,187 100,681,674 Rental recreational vehicles, less accumulated depreciation of $11,660 in 2007 and $38,775 in 2006 – 6,662 $ 76,007,187 $ 100,688,336 -4- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 4 - GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill totaling $104,865,672 at September 30, 2007 and December 31, 2006, represents the excess of costs over fair value of net assets of an acquired business. Pursuant to Statement of Financial Accounting Standards (“SFAS”) No.142, Goodwill and Other Intangible Assets, goodwill and intangible assets acquired in a purchase business combination and determined to have an indefinite life are not amortized, but instead tested for impairment at least annually. AtDecember 31, 2006, management determined there was no impairment of goodwill. SFAS No.142 also requires that intangible assets with estimable useful lives be amortizedover their respective estimated useful lives, addressed annually and reviewed for impairment in accordance with SFAS No.144, Accounting for Impairment or Disposal of Long-Lived Assets. Intangible assets and the related accumulated amortization are summarized as follows: September 30, 2007 December31, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortizable intangible assets: Manufacturer relationships $ 26,700,000 $ 2,252,813 $ 26,700,000 $ 1,752,188 Non-compete agreement 9,000,000 5,660,714 9,000,000 4,725,000 Customer database 3,600,000 3,600,000 3,600,000 3,600,000 39,300,000 11,513,527 39,300,000 10,077,188 Unamortizable intangible assets: Trade names and trademarks 46,000,000 – 46,000,000 – $ 85,300,000 $ 11,513,527 $ 85,300,000 $ 10,077,188 Amortizable intangible assets are being amortized using the straight-line method over 40 years for manufacturer relationships, six years for the non-compete agreement (which was extended an additional year in March 2007 as part of the former Chairman’s retirement agreement) and one year for the customer database. The weighted-average amortization period for all amortizable intangible assets acquired in 2004 is 28.7 years. Trade names and trademarks are considered to have indefinite useful lives and are not being amortized. Amortization expense for intangible assets for the three and nine-month periods ended September 30, 2007 was $461,518 and $1,436,339 respectively, compared to $616,875 and $1,850,625 for the three and nine-month periods ended September 30, 2006. Estimated amortization expense for the three-month period ending December 31, 2007 and for each of the subsequent five years ending December 31 is: 2007 (three-months) - $461,518, 2008 - $1,846,071, 2009 - $1,846,072, 2010 - $1,355,000,2011 - $667,500, and 2012 - $667,500. -5- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 5 - FLOOR PLAN NOTES PAYABLE The Company maintains a floor plan financing agreement (the"Floor Plan Credit Facility") with two financial institutions, collateralized by new and pre-owned recreational vehicles aggregating up to $85,000,000. The entire facility may be used to finance new vehicle inventory but only up to $26,000,000 may be used to finance pre-owned vehicle inventory. The financial institutions collateralize all vehicles purchased under these agreements and all receivables generated from the sale of these vehicles. The interest rate charged (7.27% and 8.08% at September, 2007 and2006, respectively) is based on the prime rate or LIBOR. Principal is due upon the sale of the respective vehicle. Effective February 22, 2007, the Company amended the floor plan financing agreements extending the terms through February 22, 2011. The Company has the option to increase the aggregate floor plan commitments to $100,000,000 from $85,000,000. The amended and restated floor plan credit facility also includes a $15,000,000 revolving credit facility (see Note 6). Borrowings under our Floor Plan Credit Facility to finance our new vehicle inventory may not exceed (i)100% of the factory invoices for the related vehicles, (ii)85% of the wholesale value of all pre-owned inventory (as determined in accordance with National Automobile Dealers Association RV Industry Appraisal Guide, or appraised NADA value) for vehicles in the current through 7th prior model years and (iii)65% of the appraised NADA value with respect to pre-owned vehicles in the 8th, 9th and 10th prior model years. The Company’s floor plan notes payable are subject to certain financial and restrictive covenants including interest coverage ratio; current ratio; and limitations oncertain executive compensation, capital expenditures, accounts payable, additional debt, liens, dividends, distributions, certain restricted investments, and certain other corporate activities, all as defined in the credit agreement. The minimuminterest coverage ratio currently allowable under the Floor Plan Credit Facility is 1.30, through February 2007 and 1.35 thereafter. The Company was in compliance with all covenants at September 30, 2007. Interest expense on the floor plan notes payable for the three and nine-month periods ended September 30, 2007 was $734,848 and $2,762,376, respectively, compared to $996,479 and $3,024,213 for the three and nine-month periods ended September 30, 2006. NOTE 6 - LONG-TERM DEBT On May 14, 2004, the Company issued $152 million of unsecured, senior notes (the “Senior Notes”) through a private placement exempt from the registration requirements of the Securities Act. Subsequently, on December 6, 2004, the Company successfully completed the exchange of $137million of its Senior Notes. The remaining Senior Notes totaling $15 million were ineligible for exchange. The Senior Notes mature May 15, 2012 and bear interest at an annual rate of 11.75% payable each November 15 and May 15, to the registered holders atthe close of business on November 1 and May1 immediately preceding the interest payment date. The outstanding balance of unsecured Senior Notes at September 30, 2007 was $140,965,062, net of unearned discount of $1,038,938. Interest expense on the Senior Notes for the three and nine month periods ended September 30, 2007 was $4,187,900 and $12,555,437 compared to $4,318,988 and $12,952,814 for the three and nine month periods ended September 30, 2006. -6- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements The Senior Notes rank pari passu with the Company’s existing and future senior debt. The Senior Notes are effectively subordinated to the Revolver and amended floor plan credit facility to the extent of the assets securing such debt. The Company has the option to redeem the Senior Notes at any time before May15, 2008, at a defined premium plus accrued and unpaid interest to the date of redemption. The Company shall offer to repurchase Senior Notes from all holders, on a pro rata basis, to the extent of 50% of the Company’s free cash flow, as defined, for any six-month period ending on either June30 or December31 of any fiscal year. To the extent the Company’s free cash flow for any sixmonth period is less than $1.0 million, the Company may elect not to make a free cash flow offer for such period and, in lieu thereof, add such free cash flow to the amount of free cash flow for the next succeeding six-month period. The Company’s estimated free cash flow for the sixmonth period ended June 30, 2007 was recorded as a current maturity of long-term debt.In October, the offer was completed for $2,633,052, consisting of $2,450,000 in bond redemption, a $73,500 redemption premium and $109,552 in accrued interest. The Company maintained a five-year senior secured revolving line of credit facility. This facility provided for borrowings up to $15 million, as defined, which included a $10 million sub-facility for the issuance of letters of credit. This facility was terminated February 22, 2007 and replaced with a new $15 million revolving credit facility (the “Revolver”) included in the Floor Plan Credit Facility (see Note 5). The terms of the new Revolver have not significantly changed from the prior agreement. There were no outstanding advances under the Revolver at September 30, 2007 or December 31, 2006. The Company is eligible to borrow under the Revolver when its interest coverage ratio, as defined, exceeds 1.40 and the Company’s trailing twelve month net income, as defined, exceeds $500,000. At September 30, 2007, the Company's interest coverage ratio is 1.45 and the trailing twelve month net income was less than $500,000. The Company had outstanding letters of credit amounting to $225,000 at September 30, 2007. Interest on outstanding advances is payable monthly and is based on the prime rate (7.75% at September 30, 2007). Borrowings are collateralized by substantially all of the Company's assets. -7- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 7 - LD HOLDINGS AND RV ACQUISITION The balance sheets of LD Holdings, a wholly owned subsidiary of RV Acquisition, consisted of the following: September 30, 2007 December 31, 2006 ASSETS Investment in Lazy Days' R.V. Center, Inc. $ 74,090,275 $ 73,665,492 STOCKHOLDER’S EQUITY Common stock, ClassA $ 1 $ 1 Paid-in capital 67,000,000 67,000,000 Retained earnings 7,090,274 6,665,491 Total stockholder’s equity $ 74,090,275 $ 73,665,492 The balance sheets of RV Acquisition consisted of the following: September 30, 2007 December 31, 2006 ASSETS Investment in LD Holdings $ 74,090,275 $ 73,665,492 LIABILITIES Due to Lazy Days' R.V. Center, Inc. $ 51,372 $ 51,372 STOCKHOLDERS’ EQUITY Preferred stock, Series A, including accrued dividends of $36,016,146 in 2007 and $26,547,610 in 2006 98,016,146 88,547,610 Common stock, $.01 par value 49,947 49,947 Paid-in capital 4,941,771 4,941,771 Accumulated deficit (28,968,961 ) (19,925,208 ) Total stockholders’ equity 74,038,903 73,614,120 Total liabilities and stockholders’ equity $ 74,090,275 $ 73,665,492 -8- Lazy Days’ R.V. Center, Inc., a wholly owned subsidiary of LD Holdings, Inc. Notes to Condensed Financial Statements NOTE 8 - EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS ON THE FINANCIAL STATEMENTS In July 2006, the Financial Accounting Standards Board issued Financial Interpretation No. 48, "Accounting for Uncertainty in Income Taxes" ("FIN 48").This Interpretation revises the recognition test for tax positions taken in tax returns such that a tax benefit is recorded only when it is more likely than not that the tax position will be allowed upon examination by taxing authorities, which is presumed to occur. The amount of such a tax benefit to be recorded is the largest amount that is more likely than not to be allowed.The Companyadopted FIN 48 effectiveJanuary 1, 2007. The adoption of FIN 48 had no material impact on the Company's consolidated financial position or results of operations.The amount of unrecognized tax benefits at January 1, 2007 totaled $460,000 ($539,000 at September 30, 2007) and the full amount would decrease the Company's effective tax rate, if ultimately recognized into income. The Company is subject to U.S.Federalincome tax as well as income tax of theState of Florida, and is no longer subject to examination by taxing authorities for years before 2003. The Company does not expect the total amount of unrecognized tax benefits to significantly increase in the next twelve months. Interest and penalties related to income tax mattersarerecognized inincome tax expense. Interest and penalties accrued for at September 30, 2007wereinsignificant. -9- ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion regarding Lazy Days' R.V. Center, Inc.'s financial condition and results of operations should be read in conjunction with our financial statements and the notes to those statements included in our Annual Report on Form 10-K for the year ended December 31, 2006. Unless stated otherwise, the information provided in this section relates to Lazy Days' R.V. Center, Inc. only and not to its parent, LD Holdings. This report contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those indicated in forward-looking statements. Management’s Discussion and Analysis of Financial Condition and Results of Operations (MD&A) is designed to discuss our financial condition, changes in financial condition and results of operations, liquidity, critical accounting policies and the future impact of accounting standards that have been issued but are not yet effective. Certain Defined Terms In this report, “Lazy Days,” the “Company,” “we,” “us” or “our” refers to Lazy Days’ R.V. Center, Inc. In this report, “LD Holdings” refers to LD Holdings, Inc., our parent company, and, unless the context otherwise requires, its subsidiaries. Overview We are the world’s largest single-site dealer of recreational vehicles (“RVs”) with the industry’s broadest selection of new and previously-owned RVs. We are a primary point of distribution for nine of the leading manufacturers in the recreational vehicle retail industry, an industry with sales of approximately $12 billion in new, and $14billion in pre-owned RV vehicles annually. Located on a126-acre site outside of Tampa, Florida, we are widely recognized in the RV community as the premier destination for RV enthusiasts, attracting over 250,000 visitors each year to our RV dealership, and approximately 1.3million visitors per year to our facility (including visitors to additional attractions that appeal to RV owners located adjacent to our site, namely Camping World, Cracker Barrel and Flying J Travel Plaza). We offer our customers an extensive selection of RVs and a variety of services, such as financing, insurance and a 230-bay, fully-staffed service and repair department. Our inventory is displayed in a park-like setting and our facility also includes a full-service RV park, two swimming pools, tennis courts and meeting and dining facilities. We derive our revenues principally from sales and rental of new units, sales of pre-owned units, commissions earned on sales of third-party financing and insurance products, service andrepairs, and visitors fees at Rally Park. In 2006, we derived our revenues from these categories in the following percentages, 58.8%, 32.8%, 2.8%, 5.1% and 0.5%, respectively. New and pre-owned unit sales accounted for more than 91% of total revenues. The vast majority of our costs of revenues are related to inventory purchases. New and pre-owned vehicles have accounted for 97% or more of cost of revenues in each of the previous three years.Our gross profit margin has been 15.0%, 14.9% and 14.5% for the years ended December31, 2006, 2005 and 2004, respectively. -10- Our gross profit margins on pre-owned vehicles are typically higher on a percentage basis while our gross profit margins on an absolute dollar basis are typically higher on new vehicles. In 2006, gross profit margins on new vehicles averaged 9.1% compared to 10.7% for pre-owned vehicles, and our gross profit from sales of new vehicles was $40.5 million and $26.6 million for pre-owned vehicles. Although gross profit margins on new and pre-owned vehicles were down slightly from 2005, overall margins slightly increased due to improved margins relative to parts, service and other. Salaries, commissions and benefits represent more than 50% of our total selling, general and administrative expense and is its largest component. In 2006, approximately 13.3% of our selling, general and administrative expense consisted of commissions for our sales force which are directly correlated to RV vehicle sales levels. Selling, general and administrative expense is typically consistent with revenue on a percentage basis. -11- Results of Operations Three Months Ended September 30, 2007 Compared to Three Months Ended September 30, 2006 (Unaudited) Revenues.Revenues at $156.2 million in the three months ended September 30, 2007 were equal to the three month period ended September 30, 2006. Total new units sold decreased 82 units from the comparable period in 2006.Total pre-owned units sold increased 85 units from the comparable period in 2006.Despite the total units sold remaining relatively flat, vehicle revenues declined $3.4 million due to lower new unit sales which carry a higher average sales price per unit sold.Finance and insurance related revenues as well as parts and service revenues were up year over year. New Unit Sales. Sales of new vehicles decreased $16.2 million to $84.3 million in the three months ended September 30, 2007 from $100.5 million in the comparable period in 2006.Class A diesel unit sales were down 12.1% in the three months ended September 2007 versus the comparable period in 2006.Class A gas and Class C units remained relatively unchanged while towables declined 17.8%. New unit sales by class in the three months ended September 30, 2007 as compared to the three months ended September 30, 2006 are summarized as follows: Three Months Ended September 30, 2007 September 30, 2006 Class A – Diesel 261 297 Class A – Gas 105 106 Class C 69 69 Total Motorized 435 472 Fifth Wheel 117 133 Travel Trailer 90 119 Total Towable 207 252 Total New Units 642 724 -12- Pre-Owned Unit Sales. Sales of pre-owned vehicles increased $12.7 million to $57.5 million in the three months ended September 30, 2007 from $44.8 million in the comparable period in 2006 driven by the higher volume and more favorable mix of high-end units. ClassA diesel and Class Cunits improved27.5% and 53.8%, respectivelywhile Class A gas and total towable units remained relatively flat.Pre-owned unit sales by class in the three months ended September 30, 2007 compared to the three months ended September 30, 2006 are summarized as follows: Three Months Ended September 30, 2007 September 30, 2006 Class A – Diesel 255 200 Class A – Gas 163 168 Class C 100 65 Total Motorized 518 433 Fifth Wheel 68 77 Travel Trailer 119 120 Other 84 74 Total Towable 271 271 Total Pre-Owned Units 789 704 Parts, Service and Other Revenues. Parts and service revenues in the three months ended September 30, 2007 increased $3.0 millionto $9.0 million versus $6.0 million from the comparable period in 2006.Retail and warranty sales increased 42.9% and 69.7% respectively. Finance and Insurance Related Revenues. Finance, insurance and extended warranty related revenues increased from $4.4 million in the three months ended September 30, 2006 to $5.0 million in the comparable period in 2007.The increase in finance, insurance and extended warranty related revenues were primarily attributable to favorable warranty income and improved finance penetration ratios. Gross Profit. Gross profit consists of gross revenues less our cost of sales and services. Gross profitdecreased from $22.1 million in the three months ended September 30, 2006 to $21.7 million in the comparable period in 2007. Gross profit margin was 13.9% in the three months ended September 30, 2007 as compared to 14.1% in 2006. The decrease in gross profit was primarily due to a $2.0 million decrease in new vehicle margin, offset by a $0.4 million increase in pre-owned vehicle margin and $0.8 million increase in parts & service margin. New vehicle margin in 2007 was negatively impacted by a non-cash LIFO adjustment representing $1.1 million of the variance quarter over quarter, lower volume, and lower average margins on new units. Pre-owned margin increase was due to increased volume (primarily driven by 85 increased motorized units). Despite the unit decline, finance & insurance performed well versus prior year with additional warranty income and improved finance penetration ratios. Selling, General and Administrative Expenses. Selling, general and administrative expenses, including depreciation and amortization, decreased from $21.3 million the three months ended September 30, 2006 to $20.1 million in the comparable period in 2007.This decrease is primarily due to lower commissions expense (driven by lower gross margin), lower rent expense, decreased amortization expense and advertising partially offset by increased insurance costs, and professional service fees (driven by Sarbanes-Oxley implementation). -13- Operating Profit. Operating profit represents our gross profit, less selling, general and administrative expenses including depreciation and amortization. Operating profit increased from $0.8 million in the three months ended September 30, 2006 to $1.6 million in the comparable period in 2007.This increase was due to decreased selling, general and administrative expenses in conjunction with a decline in gross profit. Interest Expense—Floor Plan Credit Facility. Interest expense on our Floor Plan Credit Facility was $1.0 million in the three months ended September 30, 2006and $0.7 million in the comparable period in 2007.The decrease is primarily due to the more favorable terms of the renegotiated floor plan facility, as well as a decrease in average borrowings.We utilize all excess cash generated from operating activities after capital expenditures to pay down the floor plan. Other Interest Expense. Other interest expensewas related to interestexpense under our Senior Notes. Other interest expense decreased from $4.3 million in the three months ended September 30, 2006 to $4.2 million in the comparable period in 2007. Income Tax Expense. Income tax benefit approximated $1.7million in the three months ended September 30, 2006 compared to a $1.3 million benefit for the comparable period in 2007.The Company’s effective income tax rate was 38.1% and 38.7% for the three-month periods ended September 30, 2007 and 2006, respectively. -14- Nine Months Ended September 30, 2007 Compared to Nine Months Ended September 30, 2006 (Unaudited) Revenues. Revenues increased $21.9 million to $608.7 million in the nine months ended September 30, 2007 from $586.8 million in the comparable period in 2006. Total retail vehicle sales decreased 174units from 2006.Despite the decrease in overall units, vehicle revenues increased due to a better product mix, higher average unit sales price and better finance penetration ratios.In addition to the vehicle sales increase, finance and insurance, parts and service, and RallyPark also improved, partially offset by a decline in other income which was primarily due to an advertising revenue decrease from the discontinuation of the publication, RV Living. New Unit Sales. Sales of new vehicles increased $4.3 million to $352.0 million in the nine months ended September 30, 2007 from $347.7million in the comparable period in 2006. While, 2007 new vehicle sales decreasing by 81 units, Class A unit sales increased 5.6% over the first nine months in 2006. The gain in motorized units was partially offset by a decline in towable units of 17.5%. New unit sales by class in the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006are summarized as follows: Nine Months Ended September 30, 2007 September 30, 2006 Class A – Diesel 1,100 1,032 Class A – Gas 438 424 Class C 260 276 Total Motorized 1,798 1,732 Fifth Wheel 402 463 Travel Trailer 290 376 Total Towable 692 839 Total New Units 2,490 2,571 Pre-Owned Unit Sales. Sales of pre-owned vehicles increased $15.3 million to $206.6 million in the nine months ended September 30, 2007 from $191.3 million in the comparable period in 2006. The sales increase, despite a decline of 93 units sold, wasattributable to a more favorable mix of motorized units with Class A diesels up 2.6% and Class C units up 23.7%.Pre-owned unit sales by class in the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006 are summarized as follows: Nine Months Ended September 30, 2007 September 30, 2006 Class A – Diesel 915 891 Class A– Gas 637 702 Class C 323 261 Total Motorized 1,875 1,854 Fifth Wheel 276 308 Travel Trailer 333 419 Other 282 278 Total Towable 891 1,005 Total Pre-Owned Units 2,766 2,859 -15- Parts, Service and Other Revenues. Parts and service revenues in the nine months ended September 30, 2007 increased $2.1 millionto $31.1 million from $29.0million in the comparable period in2006.Retail sales increased 6.4%, partially offset by a decline in warranty sales of 3.5%. Finance and Insurance Related Revenues. Finance, insurance and extended warranty related revenues increased by $1.0 million to$17.2 millionin the nine months ended September 30, 2007 compared to $16.2 million for the same period in 2006.The increase in finance, insurance and extended warranty related revenues were primarily attributable to warranty income and improved finance penetration ratios; partially offset by lower finance margins and lower volume. Gross Profit. Gross profit consists of gross revenues less our cost of sales and services. Gross profit decreased from $88.0 million in the nine months ended September 30, 2006 to $82.1 million in the comparable period in 2007. Gross profit margin was 13.5% in the nine months ended September30, 2007 compared to 15.0% in the comparable period in 2006. The decrease ingross profit was primarily due to a $4.5 million decrease in new vehicle margin, a $0.9 million decrease in pre-owned vehicle margin and $0.8 million decrease in parts & service margin. New vehicle margin in 2007 was negatively impacted by the decline in rental profit of $0.5 million, a non-cash LIFO adjustment representing $2.8 million of the variance year over year, lower volume, and lower average margins on new units. Pre-owned margins were negatively impacted by lower volume (primarily driven by 111 lower returned rental units that were sold in 2006 as part of the rental program in 2006). Despite the unit decline, finance & insurance performed well versus prior year with additional warranty profit participation income and improved penetration ratios. Selling, General and Administrative Expenses. Selling, general and administrative expenses, including depreciation and amortization, decreased $1.5 million from $67.6 million in the nine months ended September 30, 2006 to $66.1 million in the comparable period in 2007.This decrease is primarily due to lower commissions expense (driven by lower volume), lower rent expense, decreased amortization expense and advertising partially offset by increased insurance costs and professional service fees (driven by Sarbanes-Oxley implementation). Operating Profit. Operating profit represents our gross profit, less selling, general and administrative expenses including depreciation and amortization. Operating profit decreased from $20.3 million in the nine months ended September 30, 2006 to $16.1 million in the comparable period in 2007.This decrease was due to the overall decline in gross profit offset by a decrease in selling, general and administrative expenses. Interest Expense—Floor Plan Credit Facility. Interest expense on our Floor Plan Credit Facility decreased from $3.0 million in the nine months ended September 30, 2006 to $2.8 million in the comparable period in 2007. Other Interest Expense. Other interest expense was related to interest expense under our Senior Notes. Other interest expense decreased from $13.0 million in the nine months ended September 30, 2006 to $12.6 million in the comparable period in 2007. Income Tax Expense. Income tax expense decreased from $1.7 million in the nine months ended September 30, 2006 to $0.3 million in the comparable periodin 2007.The Company’s effective income tax rate was 42.7% and 38.7% for the nine-month periods ended September 30, 2007 and 2006, respectively.The increase in the rates is due to additional interest for uncertain tax positions in accordance with FIN 48. -16- Liquidity and Capital Resources Liquidity. Historically, we have satisfied our liquidity needs through cash from operations and various borrowing arrangements. Our cash requirements consist principally of scheduled payments of principal and interest on outstanding indebtedness (including indebtedness under our Floor Plan Credit Facility), purchase of inventory, capital expenditures, salary and sales commissions and lease expenses. Based upon our current level of operations, we believe that our cash flow from operations, available cash and available borrowing under our Floor Plan Credit Facility will be adequate to meet our future liquidity needs for the next several years. Operating Activities. Net cash provided by operating activities during the nine months ended September 30, 2007 was equal to $33.7 million, compared to $25.4 million during the comparable period in 2006. This increase in net cash provided by operating activities for 2007 was primarily the result of a decrease in inventories partially offset by an increase in receivables, and a decrease in net income (driven by decreases in vehicle unit sales). Investing Activities. Net cash used in investing activities was $0.6 million during the nine months ended September 30, 2007, compared with net cash used ininvesting activities of $2.9 million during the comparable period in 2006. The decrease in net cash used in investing activities during the nine month period endedSeptember 30, 2007 versus 2006 was attributable to a decrease in purchases of property and equipment. Financing Activities. Net cash used in financing activities during the nine months ended September 30, 2007 was $30.0 million, compared to $19.0 million during the comparable period in 2006. The change was due to utilizing increased cash provided by operating activities to increase net payments under our FloorPlan Credit Facility in 2007. Working Capital. Working capital, including cash and cash equivalents, totaled approximately $37.8 million at September 30, 2007. We maintain sizableinventories in order to meet the expectations of our customers, and believe that we will continue to require working capital consistent with past experience. Historically, we have funded our operations with internally generated cash flow and borrowings. Our principal sources of funds are cash flows from operating activities and available borrowings under our Floor Plan Credit Facility, including the Revolver. As of September 30, 2007, we had $100.0 million of borrowing capacity and $36.6 million of availability under our Floor Plan Credit Facility.
